Name: 91/637/EEC: Commission Decision of 3 December 1991 establishing the model for the message to be transmitted by means of the computerized network Animo'
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  information and information processing;  agricultural policy;  agricultural activity
 Date Published: 1991-12-13

 Avis juridique important|31991D063791/637/EEC: Commission Decision of 3 December 1991 establishing the model for the message to be transmitted by means of the computerized network Animo' Official Journal L 343 , 13/12/1991 P. 0046 - 0047 Finnish special edition: Chapter 3 Volume 39 P. 0208 Swedish special edition: Chapter 3 Volume 39 P. 0208 COMMISSION DECISION of 3 December 1991 establishing the model for the message to be transmitted by means of the computerized network 'Animo' (91/637/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Regulation (EEC) No 91/496/EEC (2), and in particular Article 20 (3) thereof, Whereas on 19 July 1991 the Commission adopted Decision 91/398/EEC on a computerized network linking veterinary authorities (Animo) (3); Whereas, in order to ensure the smooth functioning of the network, a model should be established for the message to be transmitted by the competent veterinary authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The message to be transmitted by means of the computerized network Animo shall be in accordance with the model in the Annex. Article 2 This Decision shall be reviewed before 31 December 1992 in the light of the development of the veterinary rules and in particular those concerning certification requirements. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 221, 9. 8. 1991, p. 30. ANNEX MODEL FOR THE MESSAGE 1. Date of transmissin 2. Origin - Country code - unit code - Health certificate - Number - Date - Name of veterinarian signing the certificate 3. Destination - Country code - unit code - Receiver and address of place of destination 4. Merchandise - Type - code - Number/quantity 5. Means of transport - Type of transport (lorry, train, plane, ship, etc.) - Identification of means of transport (registration of lorry, wagon number, flight number, name of vessel, container number, etc.) 6. Observations [In particular, for frontier inspection posts: origin of animals and products.]